OPINION
By THE COURT
This matte» is now before the^ court on an application for rehearing. In this application, counsel for plaintiff in error states that it is of opinion that the court does not fully understand certain facts which were established in the lower court. No bill of exceptions was filed in this court. Counsel now contend that the facts which the court did not fully understand are those which appear in the written opinion of the Probate Court and of the Common Pleas Court. These written opinions, although incorporated in the bill of exceptions, are not original papers and are not properly included in the bill. Courts speak only through their written records. In this case, the lower courts may speak only through the journal entries which have been approved by them. The facts referred to by counsel for the plaintiff in error are not found in the journal entries. For that reason, in the absence of a bill of exceptions, such facts may not be considered by this court on review. We have again examined the authorities cited by the plaintiff in error in support of his contention that he was entitled to a jury trial in the Probate Court. We are of the view that our original decision correctly stated the law on this question and we adhere thereto. The application for rehearing is denied. Exceptions.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.